In this suit, Miriam A. Munson, since deceased, executed a mortgage to her son, Arthur C. Munson, in the sum of $3,000. Foreclosure of the mortgage is resisted by one of the daughters and heirs of the mortgagor on the ground that the mortgage did not represent an actual debt, and that the mother was imposed upon in the transaction. This defendant relies on the case ofPetty v. Young, 43 N.J. Eq. 654, in which the court said (atp. 656):
"Of course such transactions between aged parents and their children are always carefully scrutinized by the courts. It must appear that everything was or is fair, reasonable and just. The courts will not allow the aged to be unduly influenced, or advantage to be taken of their weakness or infirmity."
In the instant suit, there is no evidence whatever that the mortgagor, who was elderly and in ill health, was in any way mentally incapacitated or that any undue influence was used upon her. It was shown that the mortgagee had *Page 164 
advanced and was about to advance sums largely in excess of the mortgage. In the utter absence of any proof of fraud, deception or undue influence, the mortgage will be sustained and a decree of foreclosure will be advised.